Citation Nr: 1742261	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  15-00 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to recognition of the appellant as the surviving spouse of the Veteran for the purpose of receiving VA Dependency and Indemnity Compensation (DIC) benefits.


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel







INTRODUCTION

The Veteran had active service from September 1976 to October 1981.  The Veteran died in September 2010.  The appellant is seeking recognition as the Veteran's surviving spouse for the purpose of receiving VA death benefits.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2010 decision from the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center in Milwaukee, Wisconsin.  The current agency of original jurisdiction (AOJ) is the VA RO in Cleveland, Ohio.  The appellant filed a claim for DIC benefits that was received in October 2010.     

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).  


FINDINGS OF FACT

1.  The Veteran died in September 2010.

2.  The Veteran and the appellant divorced in 1987 and were divorced at the time of the Veteran's death.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the Veteran's surviving spouse for the purpose of VA death benefits have not been met.  38 U.S.C.A. §§ 101(3), 103, 1102, 1304, 1310 (West 2014); 38 C.F.R. §§ 3.1(j), 3.5, 3.50 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties of Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.	 §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Resolution of the question of recognition as spouse of a veteran turns on interpretation of the applicable laws and regulations pertaining to entitlement to VA death benefits.  As the issue of recognition as a surviving spouse of the Veteran turns on a matter of law, further assistance, such as the further procurement of records, would not assist the appellant with the appealed issue.  Consequently, no further notice or development under the VCAA is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).    

Recognition as Surviving Spouse

DIC and death pension benefits may be paid to the surviving spouse of a veteran in certain circumstances.  38 U.S.C.A. §§ 1310, 1541(a).  Except as provided in 38 C.F.R. § 3.52, the term "surviving spouse" means a person whose marriage to a veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the veteran at the time of the veteran's death and: (1) who lived with the veteran continuously from the date of marriage to the date of the veteran's death except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse; and (2) except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the veteran and, after September 19, 1962, lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 C.F.R. § 3.50(b) (2016).  

VA death benefits may be paid to a surviving spouse who was married to a veteran: (1) one year or more prior to the Veteran's death or (2) for any period of time, if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. §§ 1102, 1304, 1541 (West 2014); 38 C.F.R. § 3.54 (2016).  One claiming to be the spouse of a veteran has the burden to come forward with a preponderance of evidence of a valid marriage under the laws of the appropriate jurisdiction.  Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991). 

The threshold question that must be addressed in any claim for VA benefits is whether the person seeking the benefit is a proper claimant for the benefit sought.  If the appellant is not established as a proper claimant, the claim can proceed no further.  The appellant has the burden to establish his or her status as claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994).

The appellant contends that she should be recognized as the Veteran's surviving spouse for purposes of entitlement to DIC benefits.  The appellant contends that she was married to the Veteran and lived continuously with him until he shot her and she later filed for divorce.  The appellant contends that, because the separation and divorce were due to misconduct of the Veteran (domestic violence), she is the surviving spouse.  See January 2011 notice of disagreement, December 2014 substantive appeal (on a VA Form 9).   

The evidence of record reflects that the Veteran died on September [redacted], 2010.  See e.g., September 2010 report of first notice of death.  On an October 2010 application for DIC, death pension, and accrued benefits (on a VA Form 21-534), the appellant identifies her relationship with the Veteran as "wife (former)" and indicates that her marriage to the Veteran ended in 1987 due to divorce in response to domestic violence. 

On a May 1987 service connection claim, the Veteran indicated that he was married to the appellant.  On a March 1990 service connection claim, the Veteran indicated that he was divorced from the appellant.  A December 2004 VA treatment record notes that the Veteran listed his marital status as "divorced."    

The appellant does not contest the fact that she and the Veteran were divorced in 1987, never remarried, and were divorced at the time of the Veteran's death in September 2010.  The evidence of record reflects that the appellant was shot by the Veteran in 1986.  Based on the uncontested fact of the appellant's divorce from the Veteran, however, there is not a basis for finding that the appellant remained the spouse for purposes of receiving VA benefits; the provision for separation from the Veteran due to the misconduct of the Veteran pertains to separation and not divorce.  Although sympathetic to the appellant's contentions, the Board cannot find a basis in the relevant law and regulations for finding that the appellant may be recognized as the Veteran's surviving spouse for purposes of entitlement to VA benefits.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b)(1).

The Board finds that the criteria for establishing surviving spouse status are not met, and the appellant is not a proper claimant for the benefit sought.  Accordingly, the claim of entitlement to DIC benefits must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Recognition of the appellant as the Veteran's surviving spouse for the purpose of VA death benefits is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


